DETAILED ACTION
This office action is a response to the application filed 18 December 2020, as a continuation of 15/872,294 (now US Patent 10,897,285) claiming benefit of provisional application 62/459,290 filed 15 February 2017, wherein claims 1-24 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 January 2021 and 11 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 13-18 are found to invoke 35 U.S.C. 112(f) through recitation of “means for transmitting, means for receiving, and means for forming”.  A review of the specification has found that software executed on a processor can provide the functionality of these means (see [0106]-[0111] of the specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-13, 17-19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (WO 2014/066785 A1), hereafter referred Xia, in view of Lim et al. (US 2020/0059808 A1), hereafter referred Lim, further in view of Kloper et al. (US 2014/0241240 A1), hereafter referred Kloper.  Xia and Lim were cited by applicant’s IDS filed 28 January 2021.

Regarding claim 1, Xia teaches a method of wireless communication, comprising: 
transmitting, from a first access point of a plurality of access points, a group formation trigger for forming a group including one or more of the plurality of access points (Xia, Fig. 26b, [0191]-[0195]; AP1 2602 may begin a TXOP by sending an ADD-JPMA frame 2608, where the ADD-JPMA frame may include a JPMA group ID, which may indicate that AP1 2602, AP2 2604, and STA1 2606 form a JPMA group); and
receiving an intent to participate from at least a second access point of the plurality of access points based on the group formation trigger (Xia, Fig. 26b, [0191]-[0195]; on receiving the ADD-JPMA frame 2608, AP2 2604 may send the ADD-JPMA frame 2610, repeating the ADD-JPMA frame 2608 again, where the STA1 2606 may know that it may reply with an ACK 2612 immediately after both AP1 2602 and AP2 2604 have transmitted the ADD-JPMA frames 2608 and 2610 respectively).
Xia does not expressly teach transmitting, by the first access point, a distributed transmission using a beamforming procedure, wherein the distributed transmission includes a transmission from the first access point and at least the second access point of the plurality of access points.
However, Lim teaches transmitting, by the first access point, a distributed transmission using a beamforming procedure (Lim, Fig. 14, [0134]-[0141]; the master AP transmits the NDP-A to the STA and the NDP-A information may be transmitted though the wired network between the other APs (slave AP1 and slave AP2) for joint transmission (JT)), wherein the distributed transmission includes a transmission from the first access point and at least the second access point of the plurality of access points (Lim, Fig. 14, [0138]-[0139]; the master AP and slave APs simultaneously transmit the same NDP to the STA in the JT).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia to include the above recited limitations as taught by Lim in order to measure and report channel information for a plurality of access points (Lim, [0004]).
Xia in view of Lim does not expressly teach forming the group including the first access point and at least the second access point of the plurality of access points.
However, Kloper teaches forming the group including the first access point and at least the second access point of the plurality of access points (Kloper, Fig. 7A, [0074]; at 410, DIDO group A is formed with AP1 and AP2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia in view of Lim to include the above recited limitations as taught by Kloper in order to handle overlapping ACK responses (Kloper, [0074]).

Regarding claim 7, Xia teaches a first access point of a plurality of access points configured for wireless communication, the first access point comprising: 
a memory (Xia, Fig. 1B, [0219]; memory); and 
a processor (Xia, Fig. 1B, [0218]; processor) coupled to the memory, the processor and the memory configured to: 
transmit a group formation trigger for forming a group including one or more of the plurality of access points (Xia, Fig. 26b, [0191]-[0195]; AP1 2602 may begin a TXOP by sending an ADD-JPMA frame 2608, where the ADD-JPMA frame may include a JPMA group ID, which may indicate that AP1 2602, AP2 2604, and STA1 2606 form a JPMA group); and
receive an intent to participate from at least a second access point of the plurality of access points based on the group formation trigger (Xia, Fig. 26b, [0191]-[0195]; on receiving the ADD-JPMA frame 2608, AP2 2604 may send the ADD-JPMA frame 2610, repeating the ADD-JPMA frame 2608 again, where the STA1 2606 may know that it may reply with an ACK 2612 immediately after both AP1 2602 and AP2 2604 have transmitted the ADD-JPMA frames 2608 and 2610 respectively).
Xia does not expressly teach transmit, by the first access point, a distributed transmission using a beamforming procedure, wherein the distributed transmission includes a transmission from the first access point and at least the second access point of the plurality of access points.
However, Lim teaches transmit, by the first access point, a distributed transmission using a beamforming procedure (Lim, Fig. 14, [0134]-[0141]; the master AP transmits the NDP-A to the STA and the NDP-A information may be transmitted though the wired network between the other APs (slave AP1 and slave AP2) for joint transmission (JT)), wherein the distributed transmission includes a transmission from the first access point and at least the second access point of the plurality of access points (Lim, Fig. 14, [0138]-[0139]; the master AP and slave APs simultaneously transmit the same NDP to the STA in the JT).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia to include the above recited limitations as taught by Lim in order to measure and report channel information for a plurality of access points (Lim, [0004]).
Xia in view of Lim does not expressly teach form the group including the first access point and at least the second access point of the plurality of access points.
However, Kloper teaches form the group including the first access point and at least the second access point of the plurality of access points (Kloper, Fig. 7A, [0074]; at 410, DIDO group A is formed with AP1 and AP2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia in view of Lim to include the above recited limitations as taught by Kloper in order to handle overlapping ACK responses (Kloper, [0074]).

Regarding claim 13, Xia teaches a first access point of a plurality of access points configured for wireless communication, the first access point (Xia, Fig. 1B, [0218]-[0219]; access point has processor, memory, and transceiver as components which can perform the following means) comprising:
means for transmitting a group formation trigger for forming a group including one or more of the plurality of access points (Xia, Fig. 26b, [0191]-[0195]; AP1 2602 may begin a TXOP by sending an ADD-JPMA frame 2608, where the ADD-JPMA frame may include a JPMA group ID, which may indicate that AP1 2602, AP2 2604, and STA1 2606 form a JPMA group); and
means for receiving an intent to participate from at least a second access point of the plurality of access points based on the group formation trigger (Xia, Fig. 26b, [0191]-[0195]; on receiving the ADD-JPMA frame 2608, AP2 2604 may send the ADD-JPMA frame 2610, repeating the ADD-JPMA frame 2608 again, where the STA1 2606 may know that it may reply with an ACK 2612 immediately after both AP1 2602 and AP2 2604 have transmitted the ADD-JPMA frames 2608 and 2610 respectively).
Xia does not expressly teach means for transmitting a distributed transmission using a beamforming procedure, wherein the distributed transmission includes a transmission from the first access point and at least the second access point of the plurality of access points.
However, Lim teaches means for transmitting a distributed transmission using a beamforming procedure (Lim, Fig. 14, [0134]-[0141]; the master AP transmits the NDP-A to the STA and the NDP-A information may be transmitted though the wired network between the other APs (slave AP1 and slave AP2) for joint transmission (JT)), wherein the distributed transmission includes a transmission from the first access point and at least the second access point of the plurality of access points (Lim, Fig. 14, [0138]-[0139]; the master AP and slave APs simultaneously transmit the same NDP to the STA in the JT).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia to include the above recited limitations as taught by Lim in order to measure and report channel information for a plurality of access points (Lim, [0004]).
Xia in view of Lim does not expressly teach means for forming the group including the first access point and at least the second access point of the plurality of access points.
However, Kloper teaches means for forming the group including the first access point and at least the second access point of the plurality of access points (Kloper, Fig. 7A, [0074]; at 410, DIDO group A is formed with AP1 and AP2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia in view of Lim to include the above recited limitations as taught by Kloper in order to handle overlapping ACK responses (Kloper, [0074]).

Regarding claim 19, Xia teaches a non-transitory computer-readable medium having instructions stored (Xia, Fig. 1B, [0218]-[0219]; the methods may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) thereon that, when executed by a first access point of a plurality of access points, cause the first access point to perform operations comprising:
transmitting a group formation trigger for forming a group including one or more of the plurality of access points (Xia, Fig. 26b, [0191]-[0195]; AP1 2602 may begin a TXOP by sending an ADD-JPMA frame 2608, where the ADD-JPMA frame may include a JPMA group ID, which may indicate that AP1 2602, AP2 2604, and STA1 2606 form a JPMA group); and
receiving an intent to participate from at least a second access point of the plurality of access points based on the group formation trigger (Xia, Fig. 26b, [0191]-[0195]; on receiving the ADD-JPMA frame 2608, AP2 2604 may send the ADD-JPMA frame 2610, repeating the ADD-JPMA frame 2608 again, where the STA1 2606 may know that it may reply with an ACK 2612 immediately after both AP1 2602 and AP2 2604 have transmitted the ADD-JPMA frames 2608 and 2610 respectively).
Xia does not expressly teach transmitting a distributed transmission using a beamforming procedure, wherein the distributed transmission includes a transmission from the first access point and at least the second access point of the plurality of access points.
However, Lim teaches transmitting a distributed transmission using a beamforming procedure (Lim, Fig. 14, [0134]-[0141]; the master AP transmits the NDP-A to the STA and the NDP-A information may be transmitted though the wired network between the other APs (slave AP1 and slave AP2) for joint transmission (JT)), wherein the distributed transmission includes a transmission from the first access point and at least the second access point of the plurality of access points (Lim, Fig. 14, [0138]-[0139]; the master AP and slave APs simultaneously transmit the same NDP to the STA in the JT).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia to include the above recited limitations as taught by Lim in order to measure and report channel information for a plurality of access points (Lim, [0004]).
Xia in view of Lim does not expressly teach forming the group including the first access point and at least the second access point of the plurality of access points.
However, Kloper teaches forming the group including the first access point and at least the second access point of the plurality of access points (Kloper, Fig. 7A, [0074]; at 410, DIDO group A is formed with AP1 and AP2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia in view of Lim to include the above recited limitations as taught by Kloper in order to handle overlapping ACK responses (Kloper, [0074]).

Regarding claims 5, 11, 17, and 23, Xia in view of Lim further in view of Kloper teaches the method of claim 1, the first access point of claim 7, the first access point of claim 13, and the non-transitory computer-readable medium of claim 19 above.  Further, Xia teaches further comprising receiving, by the first access point, an announcement frame transmitted by the second access point to the group (Xia, Fig. 25(a), [0184]; AP1 and AP2 may send out NDPA frames 2508 and 2510, which may announce that NDP frames 2512 and 2514 from AP1 and AP2 may follow).

Regarding claims 6, 12, 18, and 24, Xia in view of Lim further in view of Kloper teaches the method of claim 5, the first access point of claim 11, the first access point of claim 17, and the non-transitory computer-readable medium of claim 23 above.  Xia does not expressly teach further comprising: 
transmitting, from the first access point to a user terminal, a packet for measuring a channel in response to receiving the announcement frame, wherein the packet for measuring the channel is transmitted over a same transmission time interval (TTI) as another packet for measuring another channel transmitted by a respective one or more access points in the group, wherein the packet for measuring the channel is configured to cause the user terminal to transmit feedback information based on the packet for measuring the channel; and 
receiving, by the first access point, feedback information from the user terminal based on the packet for measuring the channel, wherein the beamforming procedure is based on the feedback information.
However, Lim teaches further comprising: 
transmitting, from the first access point to a user terminal, a packet for measuring a channel in response to receiving the announcement frame, wherein the packet for measuring the channel is transmitted over a same transmission time interval (TTI) as another packet for measuring another channel transmitted by a respective one or more access points in the group, wherein the packet for measuring the channel is configured to cause the user terminal to transmit feedback information based on the packet for measuring the channel (Lim, [0134]-[0141]; in an NDP transmission procedure for channel measurement, all APs may simultaneously transmit NDP after SIFS during the NDP transmission time after the master AP transmits NDP-A); and 
receiving, by the first access point, feedback information from the user terminal based on the packet for measuring the channel (Lim, Fig. 14, [0140]; any STA which has received he NDP from the plurality of AAPs feeds back channel information estimated through the NDP to the master AP after SIFS from NDP reception), wherein the beamforming procedure is based on the feedback information (Lim, Fig. 14, [0141]; the master AP which has received the feedback information of the STA may determine a transmission parameter, e.g. a beamforming matrix, for JP by using the feedback information and report it to a slave AP).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia to include the above recited limitations as taught by Lim in order to measure and report channel information for a plurality of access points (Lim, [0004]).

Claims 2-4, 8-10, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Lim further in view of Kloper as applied to claims 1, 7, 13, and 19 above, and further in view of Jones, IV et al. (US 2010/0046453 A1), hereafter referred Jones.  Jones was cited by applicant’s IDS filed 28 January 2021.

Regarding claims 2, 8, 14, and 20, Xia in view of Lim further in view of Kloper teaches the method of claim 1, the first access point of claim 7, the first access point of claim 13, and the non-transitory computer-readable medium of claim 19 above.  Xia does not expressly teach further comprising: 
transmitting, from the first access point to a user terminal and at least second access point in the group, an announcement frame for performing the beamforming procedure for the distributed transmission, wherein the announcement frame comprises the spatial stream allocation.
However, Lim teaches further comprising: 
transmitting, from the first access point to a user terminal and at least second access point in the group, an announcement frame for performing the beamforming procedure for the distributed transmission (Lim, Fig. 14, [0134]-[0141]; the master AP transmits the NDP-A to the STA and the NDP-A information may be transmitted through the wired network between the other APs (slave AP1 and slave AP2) for joint transmission (JT)), wherein the announcement frame comprises the spatial stream allocation (Lim, [0009]; the antenna configuration field of the NDP-A frame may include the number of spatial streams of the NDP-A frame).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia to include the above recited limitations as taught by Lim in order to measure and report channel information for a plurality of access points (Lim, [0004]).
Xia in view of Lim further in view of Kloper does not expressly teach allocating, by the first access point to at least the second access point in the group, a spatial stream over which at least the second access point in the group will transmit a packet for measuring a channel.
However, Jones teaches allocating, by the first access point to at least the second access point in the group, a spatial stream over which at least the second access point in the group will transmit a packet for measuring a channel (Jones, [0050]; each station may be allocated a subset of tones and a number of spatial streams where the tone and stream allocation may be changed with multi-cast announcement frames).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia in view of Lim further in view of Kloper to include the above recited limitations as taught by Jones in order to allow an AP to coordinate spatial resources (Jones, [0043]).

Regarding claims 3, 9, 15, and 21, Xia in view of Lim in view of Kloper further in view of Jones teaches the method of claim 2, the first access point of claim 8, the first access point of claim 14, and the non-transitory computer-readable medium of claim 20 above.  Xia does not expressly teach further comprising: 
transmitting, from the first access point to the user terminal, a packet for measuring the channel during a transmission time interval (TTI) in response to transmitting the announcement frame, wherein the packet for measuring the channel is configured to cause the user terminal to transmit feedback information based on the packet for measuring the channel; and 
receiving, by the first access point, feedback information from the user terminal based on the packet for measuring the channel, wherein the beamforming procedure is based on the feedback information.
However, Lim teaches further comprising: 
transmitting, from the first access point to the user terminal, a packet for measuring the channel during a transmission time interval (TTI) in response to transmitting the announcement frame, wherein the packet for measuring the channel is configured to cause the user terminal to transmit feedback information based on the packet for measuring the channel (Lim, [0134]-[0141]; in an NDP transmission procedure for channel measurement, all APs may simultaneously transmit NDP after SIFS during the NDP transmission time after the master AP transmits NDP-A); and 
receiving, by the first access point, feedback information from the user terminal based on the packet for measuring the channel (Lim, Fig. 14, [0140]; any STA which has received he NDP from the plurality of AAPs feeds back channel information estimated through the NDP to the master AP after SIFS from NDP reception), wherein the beamforming procedure is based on the feedback information (Lim, Fig. 14, [0141]; the master AP which has received the feedback information of the STA may determine a transmission parameter, e.g. a beamforming matrix, for JP by using the feedback information and report it to a slave AP).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia to include the above recited limitations as taught by Lim in order to measure and report channel information for a plurality of access points (Lim, [0004]).

Regarding claims 4, 10, 16, and 22, Xia in view of Lim in view of Kloper further in view of Jones teaches the method of claim 3, the first access point of claim 9, the first access point of claim 15, and the non-transitory computer-readable medium of claim 21 above.  Xia does not expressly teach wherein the announcement frame is configured to cause each access point in the group to transmit the packet for measuring the channel during the TTI in response to receiving the announcement frame.
However, Lim teaches wherein the announcement frame is configured to cause each access point in the group to transmit the packet for measuring the channel during the TTI in response to receiving the announcement frame (Lim, [0134]-[0141]; in an NDP transmission procedure for channel measurement, all APs may simultaneously transmit NDP after SIFS during the NDP transmission time after the master AP transmits NDP-A).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xia to include the above recited limitations as taught by Lim in order to measure and report channel information for a plurality of access points (Lim, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416